0 oN DH NW PR WwW NY Y/Y

Nw po NO WO HN WKH WH KN NO KF F- F| KF FO FOO REO S| el
oN KN AN Fe WY NO KF Oo Oo DBD ND DH HH SF YW YP KH CS

Case 3:20-cv-00172-MMC Document 2 Filed 01/08/20 Page 1 of 1

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Mrs. Sharon Zieroth,
Plaintiff,

VS.

Alex Azar, in his capacity as the Secretary of

the United States Department of Health and
Human Services,

Defendants.

Case Number:

Certificate of Interested Parties

)
)
)
)
)
)
)
)
)
)

 

 

 

Pursuant to Civil L.R. 3-15, the undersigned certifies that, as of this date, other than the

named parties, there is no such interest to report.

Dated: January 8, 2020

Certificate of Interested Parties

submitted,

    

 

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

 
